DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8, 15-25, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (U.S. Patent Application Publication No. 2015/0381968 A1) in view of Kontschieder et al. (U.S. Patent Application Publication No. 2016/00712584 A1).
6.	Regarding Claim 1, Arora discloses A system (paragraph [0064] reciting “The environment in one embodiment is a distributed computing environment utilizing several computer systems and components that are interconnected via communication links, using one or more computer networks or direct connections. …”) for generating multiple maps during object scanning for 3D object reconstruction, (paragraph [0023] reciting “…  For example, three-dimensional depth data of an object can be captured from viewpoints around the object using an image sensor. In this example, the image sensor simultaneously captures two-dimensional image data where the (x, y) coordinates of the image data is preregistered to (x, y, z) coordinates of the depth data. …”  Each map is a mapping of depth data to two-dimensional image from each viewpoint.  A plurality of viewpoints generates a plurality of maps.) the system comprising: 	a sensor device that captures one or more RGB images and one or more depth maps of one or more objects in a scene; (paragraph [0030] reciting “… Thus, the capabilities of sensor 306 are augmented with a high-resolution single-lens reflex camera (SLR) color camera, for example, placed rigidly with respect to sensor 306 in data capture station 300. Accordingly, FIG. 4B illustrates an example high resolution camera 308, such as a single-lens reflex camera (SLR) for capturing high resolution image data for a product in accordance with at least one embodiment. Thus, sensor 306 and high-resolution camera 308 are mounted in a fixed position relative to each other on a mechanical arc of data capture station 300.”  Sensors 306 and 308 combined captures RGB images and depth data.)	receive the one or more RGB images and the one or more depth maps from the sensor device; (paragraph [0037] reciting “FIG. 6 illustrates an example process 600 for mapping depth data from sensor 306 to image data from high resolution camera 308 in accordance with at least one embodiment. For each viewpoint, 3D points in a respective reference frame of sensor 306 are captured and the corresponding 3D points from high resolution image data from high resolution camera 308 are determined. …”)	create a first map using at least a portion of the one or more depth maps; (paragraph [0044] reciting “FIG. 9 illustrates an example flowchart 900 for registering captured image data from for two different views in accordance with at least one embodiment. In this example, image data of an object is captured from multiple viewpoints 902. As above, depth data of the object is captured using an image sensor that additionally captures low resolution RGB color image data not necessarily suitable to creating 3D models. Thus, second image data of the object is captured using a high resolution camera. …”;
paragraph [0035] reciting “… For this, as a second step, a mapping sensor 306 to high resolution camera 308 is determined, effectively converting this combination of sensors into a high resolution depth sensor. As a third step, high resolution SLR images and their accompanying depth data is registered to their neighboring viewpoints. …” 	Therefore, each viewpoint gets a mapped depth data to image data combination  
	create a second map using at least a portion of the one or more depth maps; (paragraph [0044] reciting “FIG. 9 illustrates an example flowchart 900 for registering captured image data from for two different views in accordance with at least one embodiment. In this example, image data of an object is captured from multiple viewpoints 902. As above, depth data of the object is captured using an image sensor that additionally captures low resolution RGB color image data not necessarily suitable to creating 3D models. Thus, second image data of the object is captured using a high resolution camera. …”;
paragraph [0035] reciting “… For this, as a second step, a mapping sensor 306 to high resolution camera 308 is determined, effectively converting this combination of sensors into a high resolution depth sensor. As a third step, high resolution SLR images and their accompanying depth data is registered to their neighboring viewpoints. …” 
Therefore, each viewpoint gets a mapped depth data to image data combination and since this is done at multiple viewpoints, a combination for a second viewpoint corresponds to a second map.) 	create a third map using at least a portion of the one or more depth maps; 
(paragraph [0044] reciting “FIG. 9 illustrates an example flowchart 900 for registering captured image data from for two different views in accordance with at least one embodiment. In this example, image data of an object is captured from multiple viewpoints 902. As above, depth data of the object is captured using an image sensor that additionally captures low resolution RGB color image data not necessarily suitable to creating 3D models. Thus, second image data of the object is captured using a high resolution camera. …”;
paragraph [0035] reciting “… For this, as a second step, a mapping sensor 306 to high resolution camera 308 is determined, effectively converting this combination of sensors into a high resolution depth sensor. As a third step, high resolution SLR images and their accompanying depth data is registered to their neighboring viewpoints. …” 
Therefore, each viewpoint gets a mapped depth data to image data combination and since this is done at multiple viewpoints, a combination for a third viewpoint corresponds to a third map.) 
find key point matches among the first map, the second map, and the third map; (paragraph [0040] reciting “… Accordingly, matching features between the first and second image data are determined 712. Thus, in this example, a mapping between the first and second image data using is determined 714 using these matching features. As described above, RANSAC randomly selects a minimal set of these matching features in order to estimate the mapping and, thus, compute the error in fit for all other features between the first image data and the second image data.”)	perform bundle adjustment on the first map, the second map, and the third map using the matched key points to generate a final map; (paragraph [0027] reciting “… Salient points or features between images can be matched using techniques such as Structure from Motion (SFM), Visual Simultaneous Localization and Mapping (Visual SLAM), and Bundle Adjustment (BA) to estimate relative camera viewpoints along with a sparse structure of the object. …”;
paragraph [0050] reciting “… This data can be combined for all viewpoints and analyzed using a Bundle Adjustment algorithm. Bundle Adjustment outputs the modified estimates of projection matrices (poses) and 3D locations of the input correspondences. Accordingly, the camera viewpoints or viewpoints are adjusted based on the estimates determined by the Bundle Adjustment algorithm. Thus, for every correspondence, the camera viewpoint and the initial and modified 3D location are known. A viewpoint transformation between these initial and final locations is estimated and used to modify the 3D point cloud for a respective viewpoint. All individual point clouds for each reference frame are subsequently combined into a single reference frame. …”) 	and generate a 3D mesh of the object using the final map. (paragraph [0053] reciting “FIG. 12 illustrates an example flowchart for generating a three-dimensional model in accordance with at least one embodiment. In this example, a 3D point cloud of an object is generated using depth data 1202. The depth data values are averaged to refine the 3D point cloud 1204. In this example, a triangular mesh of the object is generated from the refined 3D point cloud 1206. In this example, the image data is projected onto the triangular mesh to generate a 3D model of the object 1208.”)
	While not explicitly disclosed by Arora, Kontschieder discloses a computing device coupled to the sensor device, the computing device comprising a memory that stores computer-executable instructions and a processor that executes the instructions to: (paragraph [0035] reciting “The capture device 306 shown in FIG. 3 further includes a memory 310 arranged to store instructions for execution by the processor 308, videos or frames of videos captured by the depth camera 302 or RGB camera 306, or any other suitable information, images, or the like. In some examples, 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arora and Kontschieder so that the sensor 306 and 308 have a memory that captures image and depth data and a processor that performs on the image/depth data to achieve the 3D mesh of Arora.  This is an obviously beneficial modification as the purpose of Arora is to generate a 3D mesh of a object scanned by a camera/depth sensor form multiple viewpoints.
7.	Regarding Claim 2, Arora further discloses The system of claim 1, wherein creating a first map using at least a portion of the one or more depth maps comprises, for each depth map: locating at least one of the one or more objects in the depth map; 20Attorney Docket No. VAN-048 (paragraph [0042] reciting “In order to compute the relative viewpoints, image features are detect in images between viewpoints. Since each of these images has accompanying depth data, as described above, every feature's 3D location is known. Similar discussed above, a set of putative correspondences (e.g., 808a and 808b, 810a and 810b) between images of adjacent viewpoints are determined, and a 3D Euclidean transform between putative correspondences is determined using RANSAC. …”  One of the each image with depth map corresponds to a first map.  Since every feature’s 3D location is known, that means the matching features between each map is also known and identified.) U S. Patent Applicationidentifying one or more key points on the located one or more objects; and combining the identified key points to generate the first map. (paragraph [0042] reciting “In order to compute the relative viewpoints, image features are detect in images between viewpoints. Since each of these images has accompanying depth data, as described above, every feature's 3D location is known. Similar discussed above, a set of putative correspondences (e.g., 808a and 808b, 810a and 810b) between images of adjacent viewpoints are determined, and a 3D Euclidean transform between putative correspondences is determined using RANSAC. …”  One of the each image with depth map corresponds to a first map.  Since every feature’s 3D location is known, that means the matching features between each map is also known and identified.)
8.	Regarding Claim 3, Arora further discloses The system of claim 2, wherein the portion of the one or more depth maps used to create the first map comprise a view of the one or more objects from a first perspective. (paragraph [0044] reciting “FIG. 9 illustrates an example flowchart 900 for registering captured image data from for two different views in accordance with at least one embodiment. In this example, image data of an object is captured from multiple viewpoints 902. As above, depth data of the object is captured using an image sensor that additionally captures low resolution RGB color image data not necessarily suitable to creating 3D models. Thus, second image data of the object is captured using a high resolution camera. In this example, matching features between image data from the high resolution camera of adjacent and partially overlapping viewpoints is determined 904. Accordingly, a mapping between adjacent viewpoints using the matching features is determined 906. …”  	Thus an object image is captured from multiple viewpoints.)
The system of claim 3, wherein creating a second map using at least a portion of the one or more depth maps comprises, for each depth map: locating at least one of the one or more objects in the depth map; (paragraph [0042] reciting “In order to compute the relative viewpoints, image features are detect in images between viewpoints. Since each of these images has accompanying depth data, as described above, every feature's 3D location is known. Similar discussed above, a set of putative correspondences (e.g., 808a and 808b, 810a and 810b) between images of adjacent viewpoints are determined, and a 3D Euclidean transform between putative correspondences is determined using RANSAC. …”  One of the each image with depth map corresponds to a first map.  Since every feature’s 3D location is known, that means the matching features between each map is also known and identified.)
	identifying one or more key points on the located one or more objects; and combining the identified key points to generate the second map. (paragraph [0042] reciting “In order to compute the relative viewpoints, image features are detect in images between viewpoints. Since each of these images has accompanying depth data, as described above, every feature's 3D location is known. Similar discussed above, a set of putative correspondences (e.g., 808a and 808b, 810a and 810b) between images of adjacent viewpoints are determined, and a 3D Euclidean transform between putative correspondences is determined using RANSAC. …”  One of the each image with depth map corresponds to a first map.  Since every feature’s 3D location is known, that means the matching features between each map, including a second map, is also known and identified.)
The system of claim 4, wherein the portion of the one or more depth maps used to create the second map comprise a view of the one or more objects from a second perspective.  (paragraph [0044] reciting “FIG. 9 illustrates an example flowchart 900 for registering captured image data from for two different views in accordance with at least one embodiment. In this example, image data of an object is captured from multiple viewpoints 902. As above, depth data of the object is captured using an image sensor that additionally captures low resolution RGB color image data not necessarily suitable to creating 3D models. Thus, second image data of the object is captured using a high resolution camera. In this example, matching features between image data from the high resolution camera of adjacent and partially overlapping viewpoints is determined 904. Accordingly, a mapping between adjacent viewpoints using the matching features is determined 906. …”  	Thus an object image is captured from multiple viewpoints.)
11.	Regarding Claim 6, Arora further discloses The system of claim 5, wherein the second perspective is different from the first perspective.  (paragraph [0044] reciting “FIG. 9 illustrates an example flowchart 900 for registering captured image data from for two different views in accordance with at least one embodiment. In this example, image data of an object is captured from multiple viewpoints 902. As above, depth data of the object is captured using an image sensor that additionally captures low resolution RGB color image data not necessarily suitable to creating 3D models. Thus, second image data of the object is captured using a high resolution camera. In this example, matching features between image data from the high resolution camera of 
	Multiple viewpoints are from different perspectives.)
12.	Regarding Claim 7, Arora further discloses The system of claim 6, wherein creating a third map using at least a portion of the one or more depth maps comprises, for each depth map: locating at least one of the one or more objects in the depth map; (paragraph [0042] reciting “In order to compute the relative viewpoints, image features are detect in images between viewpoints. Since each of these images has accompanying depth data, as described above, every feature's 3D location is known. Similar discussed above, a set of putative correspondences (e.g., 808a and 808b, 810a and 810b) between images of adjacent viewpoints are determined, and a 3D Euclidean transform between putative correspondences is determined using RANSAC. …”  One of the each image with depth map corresponds to a first map.  Since every feature’s 3D location is known, that means the matching features between each map is also known and identified.)	identifying one or more key points on the located one or more objects; and combining the identified key points to generate the third map. (paragraph [0042] reciting “In order to compute the relative viewpoints, image features are detect in images between viewpoints. Since each of these images has accompanying depth data, as described above, every feature's 3D location is known. Similar discussed above, a set of putative correspondences (e.g., 808a and 808b, 810a and 810b) between images of adjacent viewpoints are determined, and a 3D Euclidean transform between putative 
13.	Regarding Claim 8, Arora further discloses The system of claim 7, wherein the portion of the one or more depth maps used to create the third map comprise a view of the one or more objects from a third perspective. (paragraph [0044] reciting “FIG. 9 illustrates an example flowchart 900 for registering captured image data from for two different views in accordance with at least one embodiment. In this example, image data of an object is captured from multiple viewpoints 902. As above, depth data of the object is captured using an image sensor that additionally captures low resolution RGB color image data not necessarily suitable to creating 3D models. Thus, second image data of the object is captured using a high resolution camera. In this example, matching features between image data from the high resolution camera of adjacent and partially overlapping viewpoints is determined 904. Accordingly, a mapping between adjacent viewpoints using the matching features is determined 906. …”  
	Multiple viewpoints are from different perspectives.)
14.	Regarding Claim 15, Arora further discloses The system of claim 1, wherein the one or more objects in the scene are stationary and the sensor device is moving, as the sensor device captures the one or more RGB images and the one or more depth maps.  (see FIG. 14B wherein the viewpoint moves from #1 to #n.)
15.	Regarding Claim 16, Arora further discloses The system of claim 1, wherein the one or more objects in the scene are moving and the sensor device is stationary, as the sensor device captures the one or more RGB images and the one or more depth maps. (see FIG. 3 wherein the object 104 is moving in a rotation while the camera/depth sensor can be stationary.)
16.	Regarding Claim 17, Arora further discloses The system of claim 1, wherein the one or more objects in the scene are moving and the sensor device is moving, as the sensor device captures the one or more RGB images and the one or more depth maps. (see FIG. 3 wherein the object 104 is moving in a rotation while the camera/depth sensor can move in different elevations 310.)
17.	Regarding Claim 18, Arora discloses A computerized method (paragraph [0023] reciting “Systems and methods in accordance with various embodiments of the present disclosure may overcome one or more of the aforementioned and other deficiencies experienced in conventional approaches to providing image information of an object. …”) of generating multiple maps during object scanning for 3D object reconstruction, (paragraph [0023] reciting “…  For example, three-dimensional depth data of an object can be captured from viewpoints around the object using an image sensor. In this example, the image sensor simultaneously captures two-dimensional image data where the (x, y) coordinates of the image data is preregistered to (x, y, z) coordinates of the depth data. …”  Each map is a mapping of depth data to two-dimensional image from each viewpoint.  A plurality of viewpoints generates a plurality of maps.) the method comprising: 	capturing, by a sensor device, one or more RGB images and one or more depth maps of one or more objects in a scene; (paragraph [0030] reciting “… Thus, the capabilities of sensor 306 are augmented with a high-resolution single-lens reflex single-lens reflex camera (SLR) for capturing high resolution image data for a product in accordance with at least one embodiment. Thus, sensor 306 and high-resolution camera 308 are mounted in a fixed position relative to each other on a mechanical arc of data capture station 300.”  Sensors 306 and 308 combined captures RGB images and depth data.)	receiving, by a computing device from the sensor device, the one or more RGB images and the one or more depth maps; (paragraph [0037] reciting “FIG. 6 illustrates an example process 600 for mapping depth data from sensor 306 to image data from high resolution camera 308 in accordance with at least one embodiment. For each viewpoint, 3D points in a respective reference frame of sensor 306 are captured and the corresponding 3D points from high resolution image data from high resolution camera 308 are determined. …”)	creating, by the computing device, a first map using at least a portion of the one or more depth maps; (paragraph [0044] reciting “FIG. 9 illustrates an example flowchart 900 for registering captured image data from for two different views in accordance with at least one embodiment. In this example, image data of an object is captured from multiple viewpoints 902. As above, depth data of the object is captured using an image sensor that additionally captures low resolution RGB color image data not necessarily suitable to creating 3D models. Thus, second image data of the object is captured using a high resolution camera. …”;
paragraph [0035] reciting “… For this, as a second step, a mapping sensor 306 to high resolution camera 308 is determined, effectively converting this combination of sensors into a high resolution depth sensor. As a third step, high resolution SLR images and their accompanying depth data is registered to their neighboring viewpoints. …” 
Therefore, each viewpoint gets a mapped depth data to image data combination and since this is done at multiple viewpoints, a combination for a first viewpoint corresponds to a first map.) 23Attorney Docket No. VAN-048U.S. Patent Application	creating, by the computing device, a second map using at least a portion of the one or more depth maps; (paragraph [0044] reciting “FIG. 9 illustrates an example flowchart 900 for registering captured image data from for two different views in accordance with at least one embodiment. In this example, image data of an object is captured from multiple viewpoints 902. As above, depth data of the object is captured using an image sensor that additionally captures low resolution RGB color image data not necessarily suitable to creating 3D models. Thus, second image data of the object is captured using a high resolution camera. …”;
paragraph [0035] reciting “… For this, as a second step, a mapping sensor 306 to high resolution camera 308 is determined, effectively converting this combination of sensors into a high resolution depth sensor. As a third step, high resolution SLR images and their accompanying depth data is registered to their neighboring viewpoints. …” 
Therefore, each viewpoint gets a mapped depth data to image data combination and since this is done at multiple viewpoints, a combination for a second viewpoint corresponds to a second map.) 	creating, by the computing device, a third map using at least a portion of the one or more depth maps; (paragraph [0044] reciting “FIG. 9 illustrates an example flowchart 900 for registering captured image data from for two different views in accordance with at least one embodiment. In this example, image data of an object is captured from multiple viewpoints 902. As above, depth data of the object is captured using an image sensor that additionally captures low resolution RGB color image data not necessarily suitable to creating 3D models. Thus, second image data of the object is captured using a high resolution camera. …”;
paragraph [0035] reciting “… For this, as a second step, a mapping sensor 306 to high resolution camera 308 is determined, effectively converting this combination of sensors into a high resolution depth sensor. As a third step, high resolution SLR images and their accompanying depth data is registered to their neighboring viewpoints. …” 
Therefore, each viewpoint gets a mapped depth data to image data combination and since this is done at multiple viewpoints, a combination for a third viewpoint corresponds to a third map.)	finding, by the computing device, key point matches among the first map, the second map, and the third map; (paragraph [0040] reciting “… Accordingly, matching features between the first and second image data are determined 712. Thus, in this example, a mapping between the first and second image data using is determined 714 using these matching features. As described above, RANSAC randomly selects a minimal set of these matching features in order to estimate the mapping and, thus, compute the error in fit for all other features between the first image data and the second image data.”)	performing, by the computing device, bundle adjustment on the first map, the second map, and the third map using the matched key points to generate a final map; (paragraph [0027] reciting “… Salient points or features between images can be matched using techniques such as Structure from Motion (SFM), Visual Simultaneous Localization and Mapping (Visual SLAM), and Bundle Adjustment (BA) to estimate relative camera viewpoints along with a sparse structure of the object. …”;
paragraph [0050] reciting “… This data can be combined for all viewpoints and analyzed using a Bundle Adjustment algorithm. Bundle Adjustment outputs the modified estimates of projection matrices (poses) and 3D locations of the input correspondences. Accordingly, the camera viewpoints or viewpoints are adjusted based on the estimates determined by the Bundle Adjustment algorithm. Thus, for every correspondence, the camera viewpoint and the initial and modified 3D location are known. A viewpoint transformation between these initial and final locations is estimated and used to modify the 3D point cloud for a respective viewpoint. All individual point clouds for each reference frame are subsequently combined into a single reference frame. …”) 	and generating, by the computing device, a 3D mesh of the object using the final map. (paragraph [0053] reciting “FIG. 12 illustrates an example flowchart for generating a three-dimensional model in accordance with at least one embodiment. In this example, a 3D point cloud of an object is generated using depth data 1202. The depth data values are averaged to refine the 3D point cloud 1204. In this example, a triangular mesh of the object is generated from the refined 3D point cloud 1206. In this example, the image data is projected onto the triangular mesh to generate a 3D model of the object 1208.”)
	While not explicitly disclosed by Arora, Kontschieder discloses by a computing device from the sensor device, (paragraph [0035] reciting “The capture device 306 shown in FIG. 3 further includes a memory 310 arranged to store instructions for execution by the processor 308, videos or frames of videos captured by the depth camera 302 or RGB camera 306, or any other suitable information, images, or the like. In some examples, the memory 310 can include random access memory (RAM), read only memory (ROM), cache, Flash memory, a hard disk, or any other suitable storage component. The memory 310 can be a separate component in communication with the processor 308 or integrated into the processor 308.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arora and Kontschieder so that the sensor 306 and 308 have a memory that captures image and depth data and a processor that performs on the image/depth data to achieve the 3D mesh of Arora.  This is an obviously beneficial modification as the purpose of Arora is to generate a 3D mesh of a object scanned by a camera/depth sensor form multiple viewpoints.
18.	Regarding Claim 19, Arora further discloses The method of claim 18, wherein creating a first map using at least a portion of the one or more depth maps comprises, for each depth map: locating at least one of the one or more objects in the depth map; (paragraph [0042] reciting “In order to compute the relative viewpoints, image features are detect in images between viewpoints. Since each of these images has accompanying depth data, as described above, every feature's 3D location is known. Similar discussed above, a set of putative correspondences (e.g., 
	identifying one or more key points on the located one or more objects; and combining the identified key points to generate the first map. (paragraph [0042] reciting “In order to compute the relative viewpoints, image features are detect in images between viewpoints. Since each of these images has accompanying depth data, as described above, every feature's 3D location is known. Similar discussed above, a set of putative correspondences (e.g., 808a and 808b, 810a and 810b) between images of adjacent viewpoints are determined, and a 3D Euclidean transform between putative correspondences is determined using RANSAC. …”  One of the each image with depth map corresponds to a first map.  Since every feature’s 3D location is known, that means the matching features between each map is also known and identified.)
19.	Regarding Claim 20, Arora further discloses The method of claim 19, wherein the portion of the one or more depth maps used to create the first map comprise a view of the one or more objects from a first perspective. (paragraph [0044] reciting “FIG. 9 illustrates an example flowchart 900 for registering captured image data from for two different views in accordance with at least one embodiment. In this example, image data of an object is captured from multiple viewpoints 902. As above, depth data of the object is captured using an image sensor that additionally captures low resolution RGB color image data not necessarily suitable to creating 3D models. Thus, second image data of the object is captured using a high resolution camera. In this example, matching features between image data from the high resolution camera of adjacent and partially overlapping viewpoints is determined 904. Accordingly, a mapping between adjacent viewpoints using the matching features is determined 906. …”  	Thus an object image is captured from multiple viewpoints.)
20.	Regarding Claim 21, Arora further discloses The method of claim 20, wherein creating a second map using at least a portion of the one or more depth maps comprises, for each depth map: locating at least one of the one or more objects in the depth map; (paragraph [0042] reciting “In order to compute the relative viewpoints, image features are detect in images between viewpoints. Since each of these images has accompanying depth data, as described above, every feature's 3D location is known. Similar discussed above, a set of putative correspondences (e.g., 808a and 808b, 810a and 810b) between images of adjacent viewpoints are determined, and a 3D Euclidean transform between putative correspondences is determined using RANSAC. …”  One of the each image with depth map corresponds to a first map.  Since every feature’s 3D location is known, that means the matching features between each map is also known and identified.)
	identifying one or more key points on the located one or more objects; and 24Attorney Docket No. VAN-048 U.S. Patent Application combining the identified key points to generate the second map. (paragraph [0042] reciting “In order to compute the relative viewpoints, image features are detect in images between viewpoints. Since each of these images has accompanying depth data, as described above, every feature's 3D location is known. Similar discussed above, a 
21.	Regarding Claim 22, Arora further discloses The method of claim 21, wherein the portion of the one or more depth maps used to create the second map comprise a view of the one or more objects from a second perspective. (paragraph [0044] reciting “FIG. 9 illustrates an example flowchart 900 for registering captured image data from for two different views in accordance with at least one embodiment. In this example, image data of an object is captured from multiple viewpoints 902. As above, depth data of the object is captured using an image sensor that additionally captures low resolution RGB color image data not necessarily suitable to creating 3D models. Thus, second image data of the object is captured using a high resolution camera. In this example, matching features between image data from the high resolution camera of adjacent and partially overlapping viewpoints is determined 904. Accordingly, a mapping between adjacent viewpoints using the matching features is determined 906. …”  	Thus an object image is captured from multiple viewpoints.)
22.	Regarding Claim 23, Arora further discloses The method of claim 22, wherein the second perspective is different from the first perspective. (paragraph [0044] reciting “FIG. 9 illustrates an example flowchart 900 for registering captured image data from for two different views in accordance with at least one embodiment. In this example, image data of an object is captured from multiple viewpoints 902. As above, depth data of the object is captured using an image sensor that additionally captures low resolution RGB color image data not necessarily suitable to creating 3D models. Thus, second image data of the object is captured using a high resolution camera. In this example, matching features between image data from the high resolution camera of adjacent and partially overlapping viewpoints is determined 904. Accordingly, a mapping between adjacent viewpoints using the matching features is determined 906. …”  
	Multiple viewpoints are from different perspectives.)
23.	Regarding Claim 24, Arora further discloses The method of claim 23, wherein creating a third map using at least a portion of the one or more depth maps comprises, for each depth map: locating at least one of the one or more objects in the depth map; (paragraph [0042] reciting “In order to compute the relative viewpoints, image features are detect in images between viewpoints. Since each of these images has accompanying depth data, as described above, every feature's 3D location is known. Similar discussed above, a set of putative correspondences (e.g., 808a and 808b, 810a and 810b) between images of adjacent viewpoints are determined, and a 3D Euclidean transform between putative correspondences is determined using RANSAC. …”  One of the each image with depth map corresponds to a first map.  Since every feature’s 3D location is known, that means the matching features between each map is also known and identified.)
	identifying one or more key points on the located one or more objects; and combining the identified key points to generate the third map. (paragraph [0042] reciting “In order to compute the relative viewpoints, image features are detect in images between viewpoints. Since each of these images has accompanying depth data, as described above, every feature's 3D location is known. Similar discussed above, a set of putative correspondences (e.g., 808a and 808b, 810a and 810b) between images of adjacent viewpoints are determined, and a 3D Euclidean transform between putative correspondences is determined using RANSAC. …”  One of the each image with depth map corresponds to a first map.  Since every feature’s 3D location is known, that means the matching features between each map, including a second map, is also known and identified.)
24.	Regarding Claim 25, Arora further discloses The method of claim 24, wherein the portion of the one or more depth maps used to create the third map comprise a view of the one or more objects from a third perspective. (paragraph [0044] reciting “FIG. 9 illustrates an example flowchart 900 for registering captured image data from for two different views in accordance with at least one embodiment. In this example, image data of an object is captured from multiple viewpoints 902. As above, depth data of the object is captured using an image sensor that additionally captures low resolution RGB color image data not necessarily suitable to creating 3D models. Thus, second image data of the object is captured using a high resolution camera. In this example, matching features between image data from the high resolution camera of adjacent and partially overlapping viewpoints is determined 904. Accordingly, a 
	Multiple viewpoints are from different perspectives.)
25.	Regarding Claim 32, Arora further discloses The method of claim 18, wherein the one or more objects in the scene are stationary and the sensor device is moving, as the sensor device captures the one or more RGB images and the one or more depth maps. (see FIG. 14B wherein the viewpoint moves from #1 to #n.)
26.	Regarding Claim 33, Arora further discloses The method of claim 18, wherein the one or more objects in the scene are moving and the sensor device is stationary, as the sensor device captures the one or more RGB images and the one or more depth maps. (see FIG. 3 wherein the object 104 is moving in a rotation while the camera/depth sensor can be stationary.)
27.	Regarding Claim 34, Arora further discloses The method of claim 18, wherein the one or more objects in the scene are moving and the sensor device is moving, as the sensor device captures the one or more RGB images and the one or more depth maps. (see FIG. 3 wherein the object 104 is moving in a rotation while the camera/depth sensor can move in different elevations 310.)
28.	Claims 14 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Arora in view of Kontschieder and further in view of Xiaolin Wei (U.S. Patent Application Publication No. 2017/0148155 A1).
29.	Regarding Claim 14, while not explicitly disclosed by Arora and Kontschieder, Wei discloses The system of claim 1, wherein the 3D mesh is generated using a Marching Cube algorithm applied to at least a portion of the final map. (paragraph [0128] reciting “FIGS. 12A-12C illustrate improved geometry over three iterations as described in relation to FIG. 11. Each of FIGS. 12A-12C is a 3D mesh generated via marching cubes from all input depth maps with estimated poses from each iteration. If the pose estimation is accurate, a smooth surface is observed; otherwise, a rough surface is observed. FIG. 12A shows, after one iteration, a representation of the captured image containing many rough surfaces. With progressively more iterations, a higher accuracy of the original scene is restored in FIGS. 12B and 12C. The iteration can continue until the poses reach very high accuracy after N iterations.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arora and Kontschieder with Wei so that a marching cubes algorithm to create the mesh out of the plurality of depth maps.  This is an obviously beneficial modification as the marching cube algorithm allows for a smoothed surface of the 3-D mesh.
30.	Regarding Claim 31, while not explicitly disclosed by Arora and Kontschieder, Wei discloses The method of claim 18, wherein the 3D mesh is generated using a Marching Cube algorithm applied to at least a portion of the final map. (paragraph [0128] reciting “FIGS. 12A-12C illustrate improved geometry over three iterations as described in relation to FIG. 11. Each of FIGS. 12A-12C is a 3D mesh generated via marching cubes from all input depth maps with estimated poses from each iteration. If the pose estimation is accurate, a smooth surface is observed; otherwise, a rough surface is observed. FIG. 12A shows, after one iteration, a representation of the captured image containing many rough surfaces. With progressively more iterations, a 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arora and Kontschieder with Wei so that a marching cubes algorithm to create the mesh out of the plurality of depth maps.  This is an obviously beneficial modification as the marching cube algorithm allows for a smoothed surface of the 3-D mesh.
Allowable Subject Matter
31.	Claims 9-13 and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
32.	The following is a statement of reasons for the indication of allowable subject matter: Claim 9 recites the limitation wherein at least one of the identified key points in the first map overlaps with at least one of the identified key points in the third map which is not disclosed in any of the cited references.
33.	Claims 10-13 depend from 9.
34.	Claim 26 recites the limitation wherein at least one of the identified key points in the first map overlaps with at least one of the identified key points in the third map which is not disclosed in any of the cited references.
35.	Claims 27-30 depend from claim 26.
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611